Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2017

The Court of Appeals hereby passes the following order:

A18A0020. TAMITRA ANECILIN LAMBERT v. THE STATE.

      Tamitra Anecilin Lambert filed this direct appeal from her conviction for
littering in the magistrate court.1 However, “[t]he only avenue of appeal available
from the magistrate court judgment is provided by OCGA § 15-10-41 (b) (1), which
allows for a de novo appeal to the state or superior court.” Handler v. Hulsey, 199
Ga. App. 751, 751 (406 SE2d 225) (1991). This Court thus may address magistrate
court matters only if they already have been reviewed by the state or superior court.
See Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393
SE2d 479) (1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Walton County State Court.




      1
         Lambert initially filed her appeal in the Georgia Supreme Court, which
transferred the case to this Court. See Case No. S17A1617 (decided June 5, 2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/24/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.